



Exhibit 10.4
Amendment to Samantha Pearce’s Employment Contract
This amendment (the “Amendment”) applies to the Employment Contract between
Samantha Pearce (the “Executive”) and Jazz Pharmaceuticals UK Limited dated 13
December 2019 (the “Employment Contract”). The Employment Contract is amended as
set forth herein.
1.
Change in Control Severance Benefits. The attached Schedule 1, effective as of
11 February 2020, contains the terms and conditions of Executive’s eligibility
for certain change in control severance benefits.

2.
Miscellaneous. This Amendment, including Schedule 1, sets forth all
modifications to the Employment Contract, and the other terms of the Employment
Contract remain in full force and effect. This Amendment can only be modified in
a written agreement signed by both parties.

Signed as follows:
 
 
 
 
 
/s/ Heidi Manna
 
/s/ Samantha Pearce
Heidi Manna
Chief Human Resources Officer
Jazz Pharmaceuticals
 
Samantha Pearce
 
 
 
 
 
Date:
21-Apr-2020
 
Date:
18-Apr-2020































1.

--------------------------------------------------------------------------------






SCHEDULE 1
Change in Control Severance Benefits for Samantha Pearce
1.
Covered Termination: Samantha Pearce (the “Executive”) will be eligible for the
severance benefits set forth in this Schedule 1 (the “Severance Benefits”) in
the event of a Covered Termination which is effective on or within twelve (12)
months following a Change in Control, subject to the requirements set forth in
this Schedule 1.

2.
Severance Benefits: The Severance Benefits will consist of cash severance
payment and payments for continued health care insurance coverage, as follows:

a.
Cash Severance Benefits: A lump sum cash severance payment will be paid to the
Executive in a gross amount equal to the sum of the following three components
(the “Severance Payment”):

(1) Executive’s annual basic salary in effect as of the effective date of the
Executive’s Covered Termination (without giving effect to any reduction in base
salary that would constitute grounds for Constructive Termination) (the
“Severance Base”) multiplied by 150%;
(2) The product of the Severance Base multiplied by the Bonus Percentage
(defined below) multiplied by 150%; and
(3) The product of the Severance Base multiplied by the Bonus Percentage
multiplied by the Bonus Multiplier (defined below).
Notwithstanding the foregoing, to the extent applicable, the Severance Payment
shall be reduced by any amounts paid to Executive: (1) during any period of
garden leave immediately preceding the Covered Termination; (ii) qualifying as
pay-in-lieu of notice; or (iii) any other severance benefits whether contractual
or statutory (including but not limited to any statutory redundancy pay) or
other similar benefits payable to the Executive in connection with the
termination of Executive’s employment.
By way of example, if the effective date of the Covered Termination is 30 June,
Executive’s annual basic salary in effect as of the Covered Termination is
£300,000, and her target bonus is 45% of basic salary (and Executive has not
received any higher annual bonus in either of the last two calendar years prior
to the Covered Termination), the Severance Payment shall be calculated as
follows:
(1)
£300,000 x 150% (1.5) = £450,000

(2)
£300.000 x bonus percentage (.45) x 150% (1.5) = £202,500

(3)
£300,000 x bonus percentage (.45) x 6/12 = £67,500

Total Gross Severance Payment: £450,000 + £202,500 + £67,500 = £720,000
b.
Health Continuation Coverage Benefits: To the extent that Executive elects
continued private health insurance coverage following the Covered Termination at
a level equivalent to the private health insurance coverage provided to
Executive during her employment, the Employer shall pay the applicable premiums
(inclusive of premiums for the Executive’s participating dependents, if any) for
such plan



2.

--------------------------------------------------------------------------------





coverage for a period of eighteen (18) months following the date of the Covered
Termination (or such earlier date if the Executive dies, if Executive and/or her
dependents are no longer eligible for coverage, or if Executive obtains new
employment which includes eligibility for health plan coverage). The provision
of these benefits is subject to commensurate health insurance coverage being
obtained on normal terms and subject to medical and other underwriting
requirements and other terms and conditions. The Executive shall be required to
notify the Employer immediately if the Executive becomes covered by a health
insurance plan of a subsequent employer or if the Executive or her participating
dependents otherwise cease to be eligible for coverage during the period
provided above. Upon the conclusion of such period of insurance premium payments
made by the Employer, the Executive will be responsible for the entire payment
of premiums.
3.
Certain Definitions:

a.
“Affiliate” means any “parent” or “subsidiary” of the Employer as such terms are
defined in Rule 405 of the United States Securities Act of 1933, as amended.

b.
“Bonus Percentage” means the greater of (i) any annual bonus, expressed as a
percentage of annual base salary paid in the year of determination, paid to the
Executive by the Company or an Affiliate in respect of either of the last two
calendar years prior to the date of a Covered Termination or (ii) the
Executive’s target bonus, expressed as a percentage of annual base salary, for
the calendar year in which the Covered Termination occurs.

c.
“Bonus Multiplier” means the quotient obtained by dividing the number of full
months that the Executive is employed by the Company or an Affiliate in the
calendar year of a Covered Termination by twelve (12).

d.
“Change in Control” means “Change in Control” as defined in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan.

e.
“Cause” means the occurrence of any one or more of the following:

i.
the Executive’s unauthorised use or disclosure of the confidential information
or trade secrets of the Employer or its Affiliates which use or disclosure
causes material harm to the Employer or an Affiliate;

ii.
the Executive’s material breach of any agreement between the Executive and the
Employer or an Affiliate which remains uncured for ten (10) business days after
receiving written notification of the breach from the Employer;

iii.
the Executive’s material failure to comply with the written policies or rules of
the Employer or an Affiliate which remains uncured for ten (10) business days
after receiving written notification of the breach from the Employer;

iv.
the Executive’s conviction of, or plea of guilty or no contest to, any crime
involving fraud, dishonesty, or moral turpitude under the laws of any United
States, England, Federal, state, local, or foreign governmental authority;

v.
the Executive’s gross misconduct;

vi.
the Executive’s continuing failure to perform assigned duties after receiving
written notification of the failure from the Employer;



3.

--------------------------------------------------------------------------------





vii.
the Executive’s failure to cooperate in good faith with a governmental or
internal investigation of the Employer, its Affiliates, directors, officers, or
employees, if the Employer has requested the Executive’s cooperation; or

viii.
any action of Executive warranting summary dismissal or termination without
prior notice under Executive’s employment agreement with the Employer as in
effect on the Covered Termination (as applicable, the “Employment Agreement”) or
under applicable employment laws.

f.
“Constructive Termination” means a resignation of employment by Executive after
an action or event which constitutes Good Reason is undertaken by Employer or an
Affiliate, or otherwise occurs, provided such action or event is not agreed to
by Executive in writing; provided, however, that in order for Executive’s
resignation to constitute a Constructive Termination, Executive must (i) provide
written notice to Employer’s General Counsel within thirty (30) days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for such resignation, (ii) allow Employer at least thirty (30) days from receipt
of such written notice to cure such event, and (iii) if such event is not
reasonably cured within such period, resign from all positions Executive then
holds with Employer and any Affiliate effective not later than ninety (90) days
after the expiration of the cure period.

g.
“Covered Termination” means either (I) an Involuntary Termination Without Cause,
or (ii) a Constructive Termination. Termination of employment of Executive due
to death or disability shall not constitute a Covered Termination unless a
resignation of employment by Executive immediately prior to Executive’s death or
disability would have qualified as a Constructive Termination.

h.
“Employer” means the corporate entity which employed Executive as of the
effective date of the Covered Termination (including any predecessor or
successor entity).

i.
“Executive” means Samantha Pearce.

j.
“Good Reason” means the occurrence of any one or more of the following actions
or events without Executive’s written consent:

i.
a reduction in Executive’s base salary by more than ten percent (10%) (other
than a reduction in conjunction with (x) a Company-wide salary reduction, or (y)
a salary reduction involving senior management of Employer which results in
salary reductions for employees similarly-situated to Executive);

ii.
a relocation of Executive’s place of employment that increases Executive’s
one-way commute by more than thirty-five (35) miles;

iii.
a substantial reduction in Executive’s duties or responsibilities (and not
simply a change in reporting relationships) in effect immediately prior to the
effective date of the Change in Control; provided, however, that it shall not
constitute “Good Reason” if, following the effective date of the Change in
Control, either (x) Employer is retained as a separate legal entity or business
unit and Executive holds the same position in such legal entity or business unit
as Executive held before such effective date, (y) Executive holds a position
with duties and responsibilities comparable (although not necessarily identical,
in view of the relative sizes of Employer and the entity involved in the Change
in Control) to the duties and responsibilities of Executive prior to the
effective date of the Change in Control; or

iv.
a reduction in the Executives title.



4.

--------------------------------------------------------------------------------





k.
“Involuntary Termination Without Cause” means a termination by the Employer of
the Executive’s employment relationship with the Employer or an Affiliate for
any reason other than for Cause and other than as a result of death or
disability.

4.
Additional Terms for Severance Benefits: The following additional terms shall
apply:

a.
Release: In order to be eligible to receive, and prior to receipt of, any of the
Severance Benefits, the Executive must execute a general waiver and release and
return such release to Employer within the time period specified therein, but in
no event more than forty-five (45) days following the date of the Covered
Termination, and such release must become effective in accordance with its terms
but in all cases not later than the sixtieth (60th) day following the Covered
Termination. No release shall require the Executive to forego any unpaid salary,
any accrued but unpaid vacation pay, or any vested or earned benefits payable
pursuant to the Executive’s Employment Agreement or by law. The Employer, in its
sole discretion, may modify the form of the required release to comply with
applicable law and shall determine the form of the required release.

b.
Mitigation: The Executive shall not be required to mitigate damages as a
condition of the Severance Benefits by seeking other employment or otherwise.
Similarly, no amount of the Severance Benefits shall be reduced by any
compensation earned by the Executive as a result of employment by another
employer or any retirement benefits received by such Executive after the date of
the Executive’s termination of employment with the Employer, except for
Severance Benefits relating to payments for health continuation coverage
provided above.

c.
Tax Withholding, Contributions: All payments under this Schedule will be subject
to all applicable deductions and withholding of the Employer, including, without
limitation, all obligations to withhold or make deductions for federal, state
and local income and employment taxes, as well as national contributions and any
other required deductions or withholdings which are required pursuant to the
terms of the Executive’s employment or by law, or which are provided for in the
Executive’s Employment Agreement and/or this Schedule (including for the
avoidance of doubt deductions for income tax and national insurance
contributions required under English law).





















5.